Citation Nr: 1737565	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left shoulder disability.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include PTSD with alcohol dependency, bipolar disorder, and schizophrenia.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

6. Entitlement to service connection for a low back disability.

7. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a corneal foreign body with abrasions.

8. Entitlement to service connection for residuals of a corneal foreign body with abrasions.

9. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right big toe disability.

10. Entitlement to service connection for a right big toe disability.

11. Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1996 to March 2002, to include service in the Korea.  

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Service connection for a right shoulder disability was last denied in October 2013.  The evidence added to the record since that rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

2. Service connection for an acquired psychiatric disability was last denied in October 2013.  The evidence added to the record since that rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3. Service connection for an eye disability was last denied in March 2003.  The evidence added to the record since that rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

4. Service connection for a low back disability was last denied in October 2013.  The evidence added to the record since that rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5. Service connection for a right big toe disability was last denied in June 2006.  The evidence added to the record since that rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 2013 rating decision denying service connection for a right shoulder disability is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2013).

2. The October 2013 rating decision denying service connection for an acquired psychiatric disorder is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2013).

3. The March 2003 rating decision denying service connection for an eye disability is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).

4. The October 2013 rating decision denying service connection for a low back disability is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2013).

5. The June 2006 rating decision denying service connection for a right big toe disability is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a right shoulder disability, an acquired psychiatric disability, a low back disability, an eye disability, and a right big toe disability.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In the present case, the Veteran originally filed for service connection for an acquired psychiatric disorder, residuals of a corneal abrasion, a right shoulder disability, a right big toe disability, and low back pain in 2002, shortly after discharge from service.  The relevant evidence before the RO at that time of the March 2003 rating decision included the Veteran's service treatment records and VA examinations from January 2003 and February 2003.  Upon consideration of the evidence of record, the RO denied the Veteran's claims on the merits.  The RO found that there was no evidence that the Veteran had either an acquired psychiatric disability or a right shoulder injury or disability in service.  In addition, although the Veteran did have a toe injury, a corneal abrasion and low back pain in service, there was no evidence of current chronic residual disabilities.  The Veteran was notified of that decision by way of a March 2003 letter from the RO; however, the Veteran did not submit a notice of disagreement or new and material evidence within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In May 2004, the Veteran requested to reopen his claim for service connection for an acquired psychiatric disability.  In a March 2005 rating decision, the RO denied the Veteran's request to reopen claim, finding that new and material evidence was not submitted.  Specifically, the RO found that there was no evidence suggesting that the Veteran's acquired psychiatric disabilities were caused by military service.  The Veteran was notified of the denial but did not submit a notice of disagreement or new and material evidence within one year of notification.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In June 2006, the Veteran requested to reopen his claims for service connection for an acquired psychiatric disability and a right big toe disability and a right shoulder disability.  In an October 2006 rating decision, the RO denied the Veteran's request to reopen his claim for an acquired psychiatric disability and a right big toe disability; the RO also denied the shoulder claim on the merits.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year period.  The October 2006 rating decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

In June 2008, the Veteran requested to reopen his service connection claims for an acquired psychiatric disability and a low back disability.  The requests to reopen were denied by way of a December 2008 rating decision.  That decision became final after one year.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Subsequently, in June 2011, the RO again denied the Veteran's request to reopen his claims for service connection for an acquired psychiatric disability and a right shoulder disability.  

Lastly, in an October 2013 rating decision, the RO reopened the Veteran's claims for service connection for low back disability, right shoulder disability, and an acquired psychiatric disorder, but denied the claims on the merits.  As the Veteran did not submit a notice of disagreement or new and material evidence within one year of the denial, that decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

After reviewing all the evidence of record available at the time of the final decisions on these matters and in light of the evidence received since those decisions, including diagnoses, VA examinations, treatment records suggesting a correlation between the Veteran's current disabilities and service, and the Veteran's own lay statements, which are presumed credible, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims are reopened.  38 C.F.R. § 3.156(a).  To that extent only, the appeal is granted.





ORDER

The claim of entitlement to service connection for a right shoulder disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for an acquired psychiatric disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a low back disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for residuals of a corneal foreign body with abrasions is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a right big toe disability is reopened.  To this extent only, the appeal is granted.


REMAND

Acquired Psychiatric Disability

The record reflects that the Veteran has several psychiatric diagnoses, to include PTSD, schizophrenia, bipolar disorder, and major depressive disorder.  The Veteran's lay statements relate his psychiatric diagnoses to various events in service.  He claims that while stationed in Korea, he served in the Demilitarized Zone (DMZ).  At times, he claimed that his psychiatric symptoms began upon deployment to Korea and were caused by being stationed in a foreign country.  See VA Treatment Record dated November 27, 2007.  He has also stated that he witnessed a fellow soldier die in a motor vehicle accident in Korea and participated in shoot outs while stationed in the DMZ.  He also states that he witnessed a lot of people drown when drying to cross over the South Korean border.  See Records from Social Security Administration dated April 27, 2009; VA Treatment Records dated June 18, 2009; Statement in Support of Claim for PTSD dated April 8, 2013.

The Veteran also testified to an attempted suicide while being jailed in service with sleep difficulty which began in service.  This is not consistent with his report of medical history in October 2001 wherein he denied nervous trouble, frequent trouble sleeping, depression or excessive worry and attempted suicide.  See Report of Medical History dated October 2001.  However, within 5 months of service discharge, he filed a claim of service connection for nerves and sleep disorder.  See VA Form 21-4138 received in July 2002.  In February 2003, the Veteran was diagnosed with generalized anxiety disorder wherein he reported a suicidal gesture while being jailed in service.  His spouse has submitted a statement attesting to her observations that the Veteran began to experience nightmares in approximately 1997.

The Veteran's treating psychologist has opined that, based on the Veteran's lay accounts of his military service, the Veteran's PTSD is very likely related to his military experience in Korea.  See VA Treatment Record dated September 29, 2014.  At this time, the Veteran reported firefights in Korea where several Koreans were killed.

As it pertains to PTSD, the Veteran is a non-combat soldier, meaning that his testimony alone is insufficient to prove in-service stressor and corroboration is needed.  Additionally, credible supporting evidence of the actual stressor cannot consist of solely after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); see also Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In support of his claim, the Veteran has submitted a congressional report, which documented provocations in North Korea from 1950 to 2003.  These records document exchanges of fire along the DMZ in April and July 1997, which is prior to the Veteran's arrival in Korea in December 1997.  The record reflects that the RO attempted to corroborate the Veteran's claims of witnessing people drown at the South Korean border and gunfights between Korean soldiers, but was unable to do so.  See VA Memos dated September 16, 2013 and December 3, 2014.  There are no available records for the Veteran's unit in Korea for the time period in question.

The record also reflects the Veteran's report of being shot in 2004 while working for Blackhawk Management in Iraq.

Based on the entirety of the record, the Board finds that medical opinion is necessary to determine whether any currently manifested acquired psychiatric disorder first manifested in service or is due to an in-service event.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While this case is in remand status, the Veteran should be offered the opportunity to submit any articles or documentation to corroborate his reported stressor of exchange of fire in the DMZ during his service time in Korea from December 26, 1997 to January 23, 1998.

Right Shoulder, Neck, and Low Back Disability

The Veteran contends that his current right shoulder, neck and low back disabilities are directly related to his duties and training in service.  Specifically, the Veteran testified that parachute training involved a full body tuck and roll upon landing.  He stated that during one of his jumps, his parachute caught wind and dragged him several feet across the ground before he was able to get his footing.  He also states that his training involved long marches, during which, he was required to carry a 50 pound ruck.  See Board Hearing Transcript, pp. 4-13.

Although these specific events were not recorded in the Veteran's service records, the record does reflect that the Veteran received a parachutist badge upon discharge from service.  See Military Personnel Record dated October 31, 2001.  Furthermore, the Board finds that his descriptions of rough parachute landings and long marches are consistent with the places, types and circumstances of his active duty.  38 U.S.C.A. § 1154(a).  In McLendon, the Court cited a statement by Representative Evans (146 Cong. Rec. H9912, H9917 (2000)) as reflecting congressional intent of the low threshold requirement:

"if a veteran's military records indicate he served as a paratrooper, making multiple jumps during service in Vietnam and the veteran now has evidence of arthritis of the knees that he indicates was due to these jumps, VA will be required to obtain a medical opinion as to whether it is as likely as not that his current arthritis is related to his military service").

Another remand is required to obtain an opinion as to whether the Veteran's right shoulder, neck and low back disabilities are related to service.  The examiner should accept as true the Veteran's descriptions of rough parachute landings and long marches while carrying heavy equipment.  

Eye Disability

Service treatment records reflect that on one occasion, debris fell in the Veteran's right eye, causing a corneal abrasion.  It appears that the debris was flushed out and the Veteran's eye healed.  See Service Treatment Records dated August 11, 1997, August 12, 1997, and August 25, 1997.  Upon discharge, the Veteran's eyes were noted as clinically normal.  See Report of Medical Examination and Report of Medical History dated October 2, 2001.

Throughout the record, the Veteran has reported itching of the eye.  Although he does not seek regular medical treatment for his symptom, he has testified that he uses eye drops to alleviate his pain.  See VA Treatment Record dated August 5, 2014; Board Hearing Transcript, p. 21.  

To date, the Veteran has not been afforded a VA examination.  Given his in-service injury, along with his consistent reports of symptoms, a VA examination is warranted to determine the nature and etiology of any eye disability the Veteran may have.  See McClendon, 20 Vet. App. at 81; see also 38 U.S.C.A. §°5103A(d)(2); 38°C.F.R. § 3.159(c)(4)(i).

Right Big Toe

During service, the Veteran injured his right big toe while playing sports.  See Service Treatment Record dated June 9, 1998.  Post-service treatment records reflect that the Veteran was diagnosed with hallux rigidus and hallux limitus of the right big toe; x-rays also revealed changes in the toe consistent with degenerative joint disease.  Given these facts, a VA opinion is necessary to determine if the Veteran's current disability of the right big toe was caused by or otherwise etiologically related to his period of service.  McClendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any outstanding VA treatment records since the issuance of the most recent Statement of the Case in December 2015.

2. Afford the Veteran the opportunity to submit any articles or documentation to corroborate his reported stressor of exchange of fire in the DMZ during his service time in Korea from December 26, 1997 to January 23, 1998.

3. Upon completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his acquired psychiatric disorders, to include PTSD, schizophrenia, and bipolar disorder.  The RO must explicitly inform the examiner whether any claimed PTSD stressor has been corroborated.  Access to the VBMS and Virtual VA claims files must be made available to the examiner in conjunction with the examination.

For each acquired psychiatric disorder diagnosed, the examiner must state whether it is at least as likely as not (50 percent or greater) that the disorder had its onset during his period of active service from March 1996 to March 2002 or is otherwise attributable to service or any incident in service?  The examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's allegations that his depression and sleep difficulties first began in service and represented the onset of a currently diagnosed acquired psychiatric disorder as well as his contention that his alcohol use in service was a means of self-medication for his psychiatric symptoms. 

In rendering the opinion, the examiner's attention is directed towards the following:
* the Veteran's deployment to Korea from December 26, 1997 to January 23, 1998;
* the Veteran's in-service treatment for drinking;
* the lay report of the Veteran and his spouse that sleep difficulty began after his return from Korea in January 1998;
* the Veteran's reports of chronic depression since deployment to Korea, and his report of using alcohol to cope with anxiety while stationed in Korea;
* the Veteran's denial of nervous trouble, frequent trouble sleeping, depression or excessive worry and attempted suicide in October 2001.  See Report of Medical History dated October 2001;
* the Veteran's report of nerves and a sleep disorder in July 2002.  See VA Form 21-4138 received in July 2002;
* the February 2003 VA mental disorders examination report;
* a September 22, 2008 psychological evaluation for the Social Security Administration wherein the examiner found the Veteran to be an unreliable informant;
* a July 13, 2009 VA psychiatry outpatient note wherein the Veteran reported being shot while working as a civilian in Iraq in 2004; and
* a September 29, 2014 VA psychiatric consultation diagnosing PTSD and co-morbid depression very likely than not related to military experiences during 1997 in Korea.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder, neck, and low back disabilities.  Access to the VBMS and Virtual VA claims files must be made available to the examiner in conjunction with the examination.

Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) Is it at least as likely as not the Veteran's right shoulder disability was caused by or otherwise etiologically related to his period of service, to include history of parachute jumps, air assault exercises and long marches with heavy equipment?

b) Is it at least as likely as not the Veteran's cervical spine disability was caused by or is otherwise etiologically related to his period of service, to history of parachute jumps, air assault exercises and long marches with heavy equipment?

c) Is it at least as likely as not the Veteran's lumbar spine disability was caused by or is otherwise etiologically related to his period of service, to history of parachute jumps, air assault exercises and long marches with heavy equipment?  The examiner is specifically requested to explain the medical reason the Veteran's reported in-service symptoms did or did not represent the onset of lumbar DJD and/or spinal stenosis.

In rendering the opinion, the examiner's attention is directed towards the following:
* March 9, 1998: the Veteran reports constant ache in low back and has issues with walking and running.  Doctors assess muscle spasm;
* July 12, 2000: the Veteran reports low back pain for 3 months; assessed with muscle spasms;
* June 19, 2001: the Veteran reports back pain after falling while running;
* July 19, 2001: the Veteran reports back pain, along with numbness and tingling in legs; and
* the Veteran's accepted history of performing 5 parachute jumps with hard landings, performing air assault exercises, and performing long marches with a 50 pound rucksack.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5. Schedule the Veteran for a VA examination for his eye disability.  Access to the VBMS and Virtual VA claims files must be made available to the examiner in conjunction with the examination.

Upon review of the record and examination of the Veteran, the examiner is asked to respond to the following:

a) List all diagnoses pertaining to the Veteran's eye.

b) For each diagnosis provided, opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current eye disability was caused by or otherwise etiologically related to his period of service, to include the documented corneal abrasion.  The examiner is specifically requested to explain the medical reason the Veteran's currently reported symptoms of eye itching is or is not related to the corneal abrasion in service.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his right big toe disability.  Access to the VBMS and Virtual VA claims files must be made available to the examiner in conjunction with the examination.

Upon review of the record and examination of the Veteran, the examiner is asked to respond to the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right big toe disability was caused by or otherwise etiologically related to his period of service, to include parachute jumps, long marches with heavy equipment, and a documented in-service toe injury?  See Service Treatment Record dated June 9, 1998.  The examiner is specifically requested to explain the medical reason the Veteran's currently reported degenerative changes of the 1st MTP joint is or is not related to toe injury in service.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7. Upon completion of the aforementioned requested development and any additional development deemed appropriate, the AOJ should readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


